DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim for priority to PCT/KR2019/013665 filed 17 October 2019.
Acknowledgement is also made of Applicant’s claim for foreign priority to KR10-2018-0125232 filed 19 October 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 November 2020 and 26 July 2021 have been considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (KR 10-1556951, hereinafter Han).
Regarding claim 1, Han teaches a body balance training apparatus (Fig. 1) comprising:
a support placed on a ground (support comprises base plate 10 and cradle 12);
a foot stand (foot stand comprises footrest plate 20, non-slip pad 21, and hinge 15) having a first end pivotally coupled to a first end of the support (Fig. 2); and
an inclination adjuster/brace (30) having a first end pivotably coupled to a second end of the foot stand, and a second end supported on the support, such that the inclination adjuster adjusts an angle between the foot stand and the support (Fig. 2 shows the brace 30 used to adjust the angle between the foot stand and the support.).

    PNG
    media_image1.png
    545
    738
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    313
    468
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Han (KR 10-1556951) as applied to claim 1 above, and further in view of Lyul (KR10-2004-0088329).
Regarding claim 4, Han teaches the body balance training apparatus of claim 1, wherein the foot stand includes:
a hinge/hinge (15) rotatably coupled to the first end of the support;
a foot stand frame/footrest plate (20) coupled to the hinge and having a curved shape (see annotated Fig. 1 below).

    PNG
    media_image3.png
    545
    738
    media_image3.png
    Greyscale


However, in a similar field of endeavor, Lyul teaches a foot stretching device having a hinged foot support comprising a foot stopper/ankle supporting member (21) protruding from a top face of the foot stand frame and at a location thereof adjacent to the hinge and extending along a width direction of the foot stand frame (Figs. 1, 2).

    PNG
    media_image4.png
    235
    308
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Han by including the ankle support member of Lyul. One of ordinary skill in the art would have been motivated to make this modification in order to “support the human ankle during stretching exercise,” as suggested by Lyul (translation Para. [18]).

Regarding claim 5, Han in view of Lyul teaches the body balance training apparatus of claim 4, wherein the foot stand frame further includes slipping-prevention means/non-slip pad (30) embodied as a plurality of projections formed on the top face of the foot stand frame (Han: Fig. 2 shows the non-slip pads 30 projecting from the top face of the footrest plate 20).

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose all of the structural and functional limitations, further in view of the pivotal coupling of the support blocks to the second end of the support frame, as required by claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784